EXHIBIT 10.61
 
COALOGIX TECHNOLOGY HOLDINGS INC.
COALOGIX SOLUTIONS INC.
SCR-TECH, LLC
METALLIFIX LLC
COALOGIX TECH LLC
 
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
 
 

--------------------------------------------------------------------------------

 
 
This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (the “Agreement”) is
entered into as of July 1, 2010, by and between Square 1 Bank (“Bank”) and each
of CoaLogix Technology Holdings Inc., CoaLogix Solutions Inc., SCR-Tech, LLC,
Metallifix LLC and CoaLogix Tech LLC (collectively known as, “Borrower”).
 
RECITALS
 
Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of October 22, 2008 (the “Original Closing Date”), as amended from time
to time (the “Original Agreement”).  Borrower and Bank wish to amend and restate
the terms of the Original Agreement in accordance with the terms hereof.  This
Agreement sets forth the terms on which Bank will advance credit to Borrower,
and Borrower will repay the amounts owing to Bank.
 
AGREEMENT
 
The parties agree as follows:
 
1.           DEFINITIONS AND CONSTRUCTION.
 
1.1              Definitions.  As used in this Agreement, all capitalized terms
shall have the definitions set forth on Exhibit A.  Any term used in the Code
and not defined herein shall have the meaning given to the term in the Code.
 
1.2              Accounting Terms.  Any accounting term not specifically defined
on Exhibit A shall be construed in accordance with GAAP and all calculations
shall be made in accordance with GAAP (except for non-compliance with FAS 123R
in monthly reporting).  The term “financial statements” shall include the
accompanying notes and schedules.
 
2.           LOAN AND TERMS OF PAYMENT.
 
2.1            Credit Extensions.
 
(a)       Promise to Pay.  Borrower promises to pay to Bank, in lawful money of
the United States of America, the aggregate unpaid principal amount of all
Credit Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.
 
(b)      Formula Advances Under Formula Revolving Line.
 
(i)              Amount.  Subject to and upon the terms and conditions of this
Agreement, Borrower may request Formula Advances in an aggregate outstanding
principal amount not to exceed the lesser of: (A) the Formula Revolving Line; or
(B) the Borrowing Base, less any amounts outstanding under the Ancillary
Services Sublimit. Amounts borrowed pursuant to this Section 2.1(b) may be
repaid and reborrowed at any time prior to the Formula Revolving Maturity Date,
at which time all Formula Advances under this Section 2.1(b) shall be
immediately due and payable.  Borrower may prepay any Formula Advances without
penalty or premium.
 
 
1.

--------------------------------------------------------------------------------

 
 
(ii)            Form of Request.  Whenever Borrower desires a Formula Advance,
Borrower will notify Bank by facsimile transmission, telephone or email no later
than 3:30 p.m. Eastern time (2:30 p.m. Eastern time for wire transfers), on the
Business Day that the Formula Advance is to be made.  Each such notification
shall be promptly confirmed by a Loan Advance/Paydown Request Form in
substantially the form of Exhibit C.  Bank is authorized to make Formula
Advances under this Agreement, based upon instructions received from an
Authorized Officer or a designee thereof, or without instructions if in Bank’s
discretion such Formula Advances are necessary to meet Obligations which have
become due and remain unpaid.  Bank shall be entitled to rely on any telephonic
or email notice given by a person whom Bank reasonably believes to be an
Authorized Officer or a designee thereof, and Borrower shall indemnify and hold
Bank harmless for any damages, loss, costs and expenses suffered by Bank as a
result of such reliance.  Bank will credit the amount of Formula Advances made
under this Section 2.1(b) to Borrower’s deposit account.
 
(iii)           Ancillary Services Sublimit.  Subject to the availability under
the Formula Revolving Line, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Formula Revolving
Maturity Date, Borrower may request the provision of Ancillary Services from
Bank.  The aggregate limit of the Ancillary Services shall not exceed the
Ancillary Services Sublimit, provided that availability under the Formula
Revolving Line shall be reduced by the aggregate limits of (i) any outstanding
and undrawn amounts under all Letters of Credit issued hereunder, (ii) corporate
credit card services provided to Borrower, (iii) the total amount of any
Automated Clearing House processing reserves, (iv) the applicable Foreign
Exchange Reserve Percentage, and (v) any other reserves taken by Bank in
connection with other treasury management services requested by Borrower and
approved by Bank.  In addition, Bank may, in its sole discretion, charge as
Formula Advances any amounts for which Bank becomes liable to third parties in
connection with the provision of the Ancillary Services.  The terms and
conditions (including repayment and fees) of such Ancillary Services shall be
subject to the terms and conditions of the Bank’s standard forms of application
and agreement for the applicable Ancillary Services, which Borrower hereby
agrees to execute.
 
(iv)            Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not secured to Bank’s satisfaction its obligations with respect to
any Ancillary Services by the Formula Revolving Maturity Date, then, effective
as of such date, the balance in any deposit accounts held by Bank and the
certificates of deposit or time deposit accounts issued by Bank in Borrower’s
name (and any interest paid thereon or proceeds thereof, including any amounts
payable upon the maturity or liquidation of such certificates or accounts),
shall automatically secure such obligations to the extent of the then continuing
or outstanding Ancillary Services.  Borrower authorizes Bank to hold such
balances in pledge and to decline to honor any drafts thereon or any requests by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the applicable Ancillary Services are outstanding or
continue.
 
 
2.

--------------------------------------------------------------------------------

 
 
(c)       Non-Formula Advances under Non-Formula Revolving Line.
 
(i)             Amount.  Subject to and upon the terms and conditions of this
Agreement, Borrower may request Non-Formula Advances in an aggregate outstanding
principal amount not to exceed the Non-Formula Revolving Line.  Amounts borrowed
pursuant to this Section 2.1(c) may be repaid and reborrowed at any time prior
to the Non-Formula Revolving Maturity Date, at which time all Non-Formula
Advances under this Section 2.1(c) shall be immediately due and
payable.  Borrower may prepay any Non-Formula Advances without penalty or
premium. The proceeds of the Non-Formula Advances shall be used for general
working capital purposes.
 
(ii)            Form of Request.  Whenever Borrower desires a Non-Formula
Advance, Borrower will notify Bank by facsimile transmission, telephone or email
no later than 3:30 p.m. Eastern time (2:30 p.m. Eastern time for wire
transfers), on the Business Day that the Non-Formula Advance is to be
made.  Each such notification shall be promptly confirmed by a Loan
Advance/Paydown Request Form in substantially the form of Exhibit C.  Bank is
authorized to make Non-Formula Advances under this Agreement, based upon
instructions received from an Authorized Officer or a designee thereof, or
without instructions if in Bank’s discretion such Non-Formula Advances are
necessary to meet Obligations which have become due and remain unpaid.  Bank
shall be entitled to rely on any telephonic or email notice given by a person
whom Bank reasonably believes to be an Authorized Officer or a designee thereof,
and Borrower shall indemnify and hold Bank harmless for any damages, loss, costs
and expenses suffered by Bank as a result of such reliance.  Bank will credit
the amount of Non-Formula Advances made under this Section 2.1(c) to Borrower’s
deposit account.
 
(d)       L/C Non-Formula Advances under L/C Non-Formula Revolving Line.
 
(i)           Usage Period.  Subject to and upon the terms and conditions of
this Agreement, at any time from July 1, 2010 through the L/C Non-Formula
Revolving Maturity Date, Borrower may use Letter of Credit Services, in amounts
and upon terms as set forth herein.
 
(ii)           Letter of Credit Services.  Subject to and upon the terms and
conditions of this Agreement, Borrower may request that Bank issue one or more
Letters of Credit (collectively, the “Letter of Credit Services”).  The
aggregate amount of Letter of Credit Services outstanding at any time shall not
exceed the L/C Non-Formula Revolving Line. The terms and conditions (including
repayment and fees) of all such Letter of Credit Services shall be subject to
the terms and conditions of the Bank’s standard forms of applications and
agreements for each specific Letter of Credit provided, each of which Borrower
hereby agrees to execute.
 
(iii)         Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not cash secured its obligations with respect to any portion of the
Letter of Credit Services by the L/C Non-Formula Revolving Maturity Date, then,
effective as of such date, the balance in any deposit accounts held by Bank and
the certificates of deposit or time deposit accounts issued by Bank in
Borrower’s name (and any interest paid thereon or proceeds thereof, including
any amounts payable upon the maturity or liquidation of such certificates or
accounts), shall automatically secure such obligations to the extent of the then
continuing or outstanding Letter of Credit Services.  Borrower authorizes Bank
to hold such balances in pledge and to decline to honor any drafts thereon or
any requests by Borrower or any other Person to pay or otherwise transfer any
part of such balances for so long as the applicable Letter of Credit Services
are outstanding or continue.


 
3.

--------------------------------------------------------------------------------

 
 
2.2              Aggregate Borrowing Limit; Overadvances.  The aggregate amount
of outstanding Credit Extensions hereunder shall at no time exceed the Aggregate
Borrowing Limit.  If the aggregate amount of the outstanding Formula Advances
exceeds the lesser of the Formula Revolving Line or the Borrowing Base at any
time, Borrower shall immediately pay to Bank, in cash, the amount of such
excess.  If the aggregate amount of the outstanding Non-Formula Advances exceeds
the Non-Formula Revolving Line, at any time, Borrower shall immediately pay to
Bank, in cash, the amount of such excess. If the aggregate amount of the
outstanding L/C Non-Formula Advances exceeds the L/C Non-Formula Revolving Line,
at any time, Borrower shall immediately pay to Bank, in cash, the amount of such
excess.  If the aggregate amount of Credit Extensions hereunder exceeds the
Aggregate Borrowing Limit at any time, Borrower shall immediately pay to Bank,
in cash, the amount of such excess.


2.3              Interest Rates, Payments, and Calculations.
 
(a)           Interest Rates.
 
(i)              Formula Advances.  Except as set forth in Section 2.3(b), the
Formula Advances shall bear interest, on the outstanding daily balance thereof,
at a variable annual rate equal to the greater of (A) 1.50% above the Prime Rate
then in effect, or (B) 5.50%.
 
(ii)            Non-Formula Advances.  Except as set forth in Section 2.3(b),
the Non-Formula Advances shall bear interest, on the outstanding daily balance
thereof, at a variable annual rate equal to the greater of (A) 2.00% above the
Prime Rate then in effect, or (B) 6.00%.
 
(iii)           L/C Non-Formula Advances.  Except as set forth in Section
2.3(b), the L/C Non-Formula Advances shall bear interest, on the outstanding
daily balance thereof, at a variable annual rate equal to the greater of (A)
2.00% above the Prime Rate then in effect, or (B) 6.00%.
 
(b)           Late Fee; Default Rate.  If any payment is not made within 15 days
after the date such payment is due, Borrower shall pay Bank a late fee equal to
the lesser of (i) 5% of the amount of such unpaid amount or (ii) the maximum
amount permitted to be charged under applicable law.  All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5 percentage points above the interest rate
applicable immediately prior to the occurrence of the Event of Default.
 
(c)           Payments.  Interest under the Formula Revolving Line, Non-Formula
Revolving Line and L/C Non-Formula Revolving Line shall be due and payable on
the first calendar day of each month during the term hereof.  Bank shall, at its
option, charge such interest, all Bank Expenses, and all Periodic Payments
against any of Borrower’s deposit accounts or against the Formula Revolving
Line, Non-Formula Revolving Line and L/C Non-Formula Revolving Line, in which
case those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder.
 
 
4.

--------------------------------------------------------------------------------

 
 
(d)           Computation.  In the event the Prime Rate is changed from time to
time hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate.  All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.
 
2.4            Crediting Payments.  Prior to the occurrence of an Event of
Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies.  After the
occurrence and during the continuance of an Event of Default, Bank shall have
the right, in its sole discretion, to immediately apply any wire transfer of
funds, check, or other item of payment Bank may receive to conditionally reduce
Obligations, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment.  Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 5:30 p.m. Eastern time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day.  Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.
 
2.5            Fees.  Borrower shall pay to Bank the following:
 
(a)           Facility Fee.  On or before the Closing Date, a fee equal to
$15,000, which shall be nonrefundable and which shall  include Bank’s in-house
legal documentation and diligence expenses;
 
(b)           Bank Expenses.  On the Closing Date, all Bank Expenses (other than
Bank’s in-house legal documentation and diligence expenses) incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.
 
(c)           Success Fees.   Upon the closing of any transaction involving (a)
an Acquisition of Borrower or (b) an initial public offering of Borrower’s
common stock, in each case where Borrower’s aggregate valuation (as determined
based on the per share price of Borrower’s most recent preferred equity
issuance) immediately prior to such transaction is greater than such valuation
as of the Original Closing Date, Borrower shall pay to Bank a success fee of
$60,000.  In addition, upon the closing of any transaction involving (c) an
Acquisition of Borrower, or (d) an initial public offering of Borrower’s common
stock, in each case where Borrower’s aggregate valuation (as determined based on
the per share price of Borrower’s most recent preferred equity issuance)
immediately prior to such transaction is equal to or greater than two times
Borrower’s aggregate valuation (as determined based on the per share price of
Borrower’s preferred equity issuance which closed on or about April 8, 2009) as
of April 8, 2009, Borrower shall pay to Bank a success fee of $60,000.
 
 
5.

--------------------------------------------------------------------------------

 
 
2.6            Term.  This Agreement shall become effective on the Closing Date
and, subject to Section 12.7, shall continue in full force and effect for so
long as any Obligations remain outstanding or Bank has any obligation to make
Credit Extensions under this Agreement.  Notwithstanding the foregoing, Bank
shall have the right to terminate its obligation to make Credit Extensions under
this Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.
 
3.           CONDITIONS OF LOANS.
 
3.1            Conditions Precedent to Initial Credit Extension.  The obligation
of Bank to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, each of the following items and completed each of the following
requirements:
 
(a)       this Agreement;
 
(b)       an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;
 
(c)       a financing statement (Form UCC-1) with respect to each Borrower;
 
(d)       an Affirmation of Unconditional Guaranty of CoaLogix, Inc., in form
and substance satisfactory to Bank;
 
(e)       a Third Party Security Agreement executed by CoaLogix, Inc., in form
and substance satisfactory to Bank;
 
(f)        a financing statement (Form UCC-1) with respect to CoaLogix, Inc.;
 
(g)       an officer’s certificate of CoaLogix, Inc. with respect to incumbency
and resolutions authorizing the execution and delivery of the Affirmation of
Unconditional Guaranty and the Third Party Security Agreement;
 
(h)       payment of the fees and Bank Expenses then due specified in Section
2.5, which may be debited from any of Borrower’s accounts with Bank;
 
(i)        current SOS Reports indicating that except for Permitted Liens, there
are no other security interests or Liens of record in the Collateral;
 
(j)        an audit of the Collateral, the results of which shall be
satisfactory to Bank;
 
(k)       current financial statements, including audited statements (or such
other level required by the Investment Agreement) for Borrower’s most recently
ended fiscal year, together with an unqualified opinion (or an opinion qualified
only for going concern so long as Borrower’s investors provide additional equity
as needed), company prepared consolidated and consolidating balance sheets and
income statements for the most recently ended month in accordance with Section
6.2, and such other updated financial information as Bank may reasonably
request;
 
 
6.

--------------------------------------------------------------------------------

 
 
(l)        current Compliance Certificate in accordance with Section 6.2;
 
(m)      a Borrower Information Certificate;
 
(n)       Borrower shall have opened and funded not less than $50,000 in deposit
accounts held with Bank;
 
(o)       Borrower shall have provided Bank with copies of its most recent
hazardous materials reports; and
 
(p)       such other documents or certificates, and completion of such other
matters, as Bank may reasonably request.
 
3.2            Conditions Precedent to all Credit Extensions.


(a)           The obligation of Bank to make each Credit Extension, including
the initial Credit Extension, is further subject to the following conditions:
timely receipt by Bank of the Loan Advance/Paydown Request Form as provided in
Section 2.1; and
 
(b)           the representations and warranties contained in Section 5 shall be
true and correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date).  The making of each Credit Extension shall
be deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.
 
4.           CREATION OF SECURITY INTEREST.
 
4.1            Grant of Security Interest.  Borrower grants and pledges to Bank
a continuing security interest in the Collateral to secure prompt repayment of
any and all Obligations and to secure prompt performance by Borrower of each of
its covenants and duties under the Loan Documents.  Except for Permitted Liens
or as disclosed in the Schedule, such security interest constitutes a valid,
first priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in later-acquired
Collateral.  Borrower also hereby agrees not to sell, transfer, assign,
mortgage, pledge, lease, grant a security interest in, or encumber any of its
Intellectual Property. Notwithstanding any termination, of this Agreement or of
any filings undertaken related to Bank’s rights under the Code, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.
 
 
7.

--------------------------------------------------------------------------------

 
 
4.2            Perfection of Security Interest.  Borrower authorizes Bank to
file at any time financing statements, continuation statements, and amendments
thereto that (i) either specifically describe the Collateral or describe the
Collateral as all assets of Borrower of the kind pledged hereunder, and (ii)
contain any other information required by the Code for the sufficiency of filing
office acceptance of any financing statement, continuation statement, or
amendment, including whether Borrower is an organization, the type of
organization and any organizational identification number issued to Borrower, if
applicable.  Borrower shall have possession of the Collateral, except where
expressly otherwise provided in this Agreement or where Bank chooses to perfect
its security interest by possession in addition to the filing of a financing
statement.  Where Collateral is in possession of a third party bailee, Borrower
shall take such steps as Bank reasonably requests for Bank to (i) subject to
Section 7.10 below, obtain an acknowledgment, in form and substance satisfactory
to Bank, of the bailee that the bailee holds such Collateral for the benefit of
Bank, and (ii) obtain “control” of any Collateral consisting of investment
property, deposit accounts, letter-of-credit rights or electronic chattel paper
(as such items and the term “control” are defined in Revised Article 9 of the
Code) by causing the securities intermediary or depositary institution or
issuing bank to execute a control agreement in form and substance satisfactory
to Bank.  Borrower will not create any chattel paper without placing a legend on
the chattel paper acceptable to Bank indicating that Bank has a security
interest in the chattel paper.  Borrower from time to time may deposit with Bank
specific cash collateral to secure specific Obligations; Borrower authorizes
Bank to hold such specific balances in pledge and to decline to honor any drafts
thereon or any request by Borrower or any other Person to pay or otherwise
transfer any part of such balances for so long as the specific Obligations are
outstanding.  Borrower shall take such other actions as Bank requests to perfect
its security interests granted under this Agreement.
 
5.           REPRESENTATIONS AND WARRANTIES.
 
Borrower represents and warrants as follows:
 
5.1             Due Organization and Qualification.  Borrower and each
Subsidiary is a corporation duly existing under the laws of the state in which
it is organized and qualified and licensed to do business in any state in which
the conduct of its business or its ownership of property requires that it be so
qualified, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.
 
5.2              Due Authorization; No Conflict.  The execution, delivery, and
performance of the Loan Documents are within Borrower’s powers, have been duly
authorized, and are not in conflict with nor constitute a breach of any
provision contained in Borrower’s Certificate of Incorporation or Bylaws, or
Articles of Organization or Operating Agreement, as applicable, nor will they
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement by which it is bound,
except to the extent such default would not reasonably be expected to cause a
Material Adverse Effect.
 
5.3              Collateral.  Borrower has rights in or the power to transfer
the Collateral, and its title to the Collateral is free and clear of Liens,
adverse claims, and restrictions on transfer or pledge except for Permitted
Liens.  Other than movable items of personal property such as laptop computers,
all Collateral having an aggregate book value not in excess of $100,000, is
located solely in the Collateral States.  The Eligible Accounts are bona fide
existing obligations.  The property or services giving rise to such Eligible
Accounts has been delivered or rendered to the account debtor or its agent for
immediate shipment to and unconditional acceptance by the account
debtor.  Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor whose accounts are included in any Borrowing
Base Certificate as an Eligible Account.  All Inventory is in all material
respects of good and merchantable quality, free from all material defects,
except for Inventory for which adequate reserves have been made.  Except as set
forth in the Schedule, none of the Borrower’s Cash is maintained or invested
with a Person other than Bank or Bank’s affiliates.
 
 
8.

--------------------------------------------------------------------------------

 
 
5.4              Intellectual Property.  Borrower is the sole owner of the
intellectual property created or purchased by Borrower, except for licenses
granted by Borrower to its customers in the ordinary course of business.  To the
best of Borrower’s knowledge, each of the Copyrights, Trademarks and Patents
created or purchased by Borrower is valid and enforceable, and no part of the
intellectual property created or purchased by Borrower has been judged invalid
or unenforceable, in whole or in part, and no claim has been made to Borrower
that any part of the intellectual property created or purchased by Borrower
violates the rights of any third party except to the extent such claim would not
reasonably be expected to cause a Material Adverse Effect.
 
5.5              Name; Location of Chief Executive Office.  Except as disclosed
in the Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement.  The chief executive office of
Borrower is located at the address indicated in Section 10 hereof.
 
5.6              Litigation.  Except as set forth in the Schedule, there are no
actions or proceedings pending by or against Borrower or any Subsidiary before
any court or administrative agency in which a likely adverse decision would
reasonably be expected to have a Material Adverse Effect.
 
5.7              No Material Adverse Change in Financial Statements.  All
consolidated and consolidating financial statements related to Borrower and any
Subsidiary that are delivered by Borrower to Bank fairly present in all material
respects Borrower’s consolidated and consolidating financial condition as of the
date thereof and Borrower’s consolidated and consolidating results of operations
for the period then ended.  There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.
 
5.8              Solvency, Payment of Debts.  Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of Borrower’s
assets (including goodwill minus disposition costs) exceeds the fair value of
its liabilities; and Borrower is not left with unreasonably small capital after
the transactions contemplated by this Agreement.
 
 
9.

--------------------------------------------------------------------------------

 
 
5.9              Compliance with Laws and Regulations.  Borrower and each
Subsidiary have met the minimum funding requirements of ERISA with respect to
any employee benefit plans subject to ERISA.  No event has occurred resulting
from Borrower’s failure to comply with ERISA that is reasonably likely to result
in Borrower’s incurring any liability that could have a Material Adverse
Effect.  Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of
1940.  Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System).  Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, the violation of which
would reasonably be expected to have a Material Adverse Effect.  Borrower and
each Subsidiary have filed or caused to be filed all tax returns required to be
filed, and have paid, or have made adequate provision for the payment of, all
taxes reflected therein except those being contested in good faith with adequate
reserves under GAAP or where the failure to file such returns or pay such taxes
would not reasonably be expected to have a Material Adverse Effect.
 
5.10              Subsidiaries.  Borrower does not own any stock, partnership
interest or other equity securities of any Person, except for Permitted
Investments.
 
5.11              Government Consents.  Borrower and each Subsidiary have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.
 
5.12              Inbound Licenses.  Except as disclosed on the Schedule,
Borrower is not a party to, nor is bound by, any material license or other
agreement important for the conduct of Borrower’s business that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property important for the
conduct of Borrower’s business, other than this Agreement or the other Loan
Documents.
 
5.13              Full Disclosure.  No representation, warranty or other
statement made by Borrower in any certificate or written statement furnished to
Bank taken together with all such certificates and written statements furnished
to Bank contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained in such
certificates or statements not misleading in light of the circumstances in which
they were made, it being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results.
 
6.           AFFIRMATIVE COVENANTS.
 
Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:
 
6.1              Good Standing and Government Compliance.  Borrower shall
maintain its and each of its Subsidiaries’ corporate existence and good standing
in the respective states of formation, shall maintain qualification and good
standing in each other jurisdiction in which the failure to so qualify would
reasonably be expected to have a Material Adverse Effect, and shall furnish to
Bank the organizational identification number issued to Borrower by the
authorities of the state in which Borrower is organized, if
applicable.  Borrower shall meet, and shall cause each Subsidiary to meet, the
minimum funding requirements of ERISA with respect to any employee benefit plans
subject to ERISA.  Borrower shall comply, and shall cause each Subsidiary to
comply, with all statutes, laws, ordinances and government rules and regulations
to which it is subject, and shall maintain, and shall cause each of its
Subsidiaries to maintain, in force all licenses, approvals and agreements, the
loss of which or failure to comply with which would reasonably be expected to
have a Material Adverse Effect.
 
 
10.

--------------------------------------------------------------------------------

 
 
6.2              Financial Statements, Reports, Certificates.  Borrower shall
deliver to Bank:  (i) as soon as available, but in any event within 30 days
after the end of each calendar month, a company prepared consolidated and
consolidating balance sheet and income statement covering Borrower’s operations
during such period, in a form reasonably acceptable to Bank and certified by a
Responsible Officer; (ii) as soon as available, but in any event within 180 days
after the end of Borrower’s fiscal year, audited (or such other level as is
required by the Investment Agreement) consolidated and consolidating financial
statements of Borrower prepared in accordance with GAAP, consistently applied,
together with an opinion which is either unqualified, qualified only for going
concern so long as Borrower’s investors provide additional equity as needed or
otherwise consented to in writing by Bank on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) annual budget approved by Borrower’s Board of Directors as soon as
available but not later than 60 days after the beginning of the applicable
fiscal year; (iv) if applicable, copies of all statements, reports and notices
sent or made available generally by Borrower to its security holders or to any
holders of Subordinated Debt and all reports on Forms 10-K and 10-Q filed with
the Securities and Exchange Commission; (v) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower or
any Subsidiary that could reasonably be expected to result in damages or costs
to Borrower or any Subsidiary of $250,000 or more; (vi) promptly upon receipt,
each management letter prepared by Borrower’s independent certified public
accounting firm regarding Borrower’s management control systems, (vii) such
budgets, sales projections, operating plans or other financial information
generally prepared by Borrower in the ordinary course of business as Bank may
reasonably request from time to time.
 
(a)           Within 30 days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.
 
(b)           Within 30 days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.
 
(c)           As soon as possible and in any event within 3 calendar days after
becoming aware of the occurrence or existence of an Event of Default hereunder,
a written statement of a Responsible Officer setting forth details of the Event
of Default, and the action which Borrower has taken or proposes to take with
respect thereto.
 
 
11.

--------------------------------------------------------------------------------

 
 
(d)             Bank (through any of its officers, employees, or agents) shall
have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours but no more than twice a year (unless an Event
of Default has occurred and is continuing), to inspect Borrower’s Books and to
make copies thereof and to check, test, inspect, audit and appraise the
Collateral at Borrower’s expense in order to verify Borrower’s financial
condition or the amount, condition of, or any other matter relating to, the
Collateral.
 
Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible
Officer.  Borrower shall include a submission date on any certificates and
reports to be delivered electronically.
 
6.3            Inventory and Equipment; Returns.  Borrower shall keep all
Inventory and Equipment in good and merchantable condition, ordinary wear and
tear excepted, and free from all material defects except for Inventory and
Equipment (i) sold in the ordinary course of business, and (ii) for which
adequate reserves have been made, in all cases in the United States and such
other locations as to which Borrower gives prior written notice.  Returns and
allowances, if any, as between Borrower and its account debtors shall be on the
same basis and in accordance with the usual customary practices of Borrower, as
they exist on the Closing Date.  Borrower shall promptly notify Bank of all
returns and recoveries and of all disputes and claims involving inventory having
a book value of more than $100,000.
 
6.4            Taxes.  Borrower shall make, and cause each Subsidiary to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, including, but not
limited to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state
disability, and will execute and deliver to Bank, on demand, proof satisfactory
to Bank indicating that Borrower or a Subsidiary has made such payments or
deposits and any appropriate certificates attesting to the payment or deposit
thereof; provided that Borrower or a Subsidiary need not make any payment if the
amount or validity of such payment is contested in good faith by appropriate
proceedings and is reserved against (to the extent required by GAAP) by Borrower
or such Subsidiary.
 
6.5            Insurance.  Borrower, at its expense, shall (i) keep the
Collateral insured against loss or damage, and (ii) maintain liability and other
insurance, in each case in such amounts as ordinarily insured against by other
owners in businesses similar to Borrower’s.  All such policies of insurance
shall be in such form, with such companies, and in such amounts as are
reasonably satisfactory to Bank.  All policies of property insurance shall
contain a lender’s loss payable endorsement, in a form satisfactory to Bank,
showing Bank as an additional loss payee, and all liability insurance policies
shall show Bank as an additional insured and specify that the insurer must give
at least 20 days notice to Bank before canceling its policy for any
reason.  Within 30 days of the Closing Date, Borrower shall cause to be
furnished to Bank a copy of its policies or certificate of insurance including
any endorsements covering Bank or showing Bank as an additional insured.  Upon
Bank’s request, Borrower shall deliver to Bank certified copies of the policies
of insurance and evidence of all premium payments.  Proceeds payable under any
casualty policy will, at Borrower’s option, be payable to Borrower to replace
the property subject to the claim, provided that any such replacement property
shall be deemed Collateral in which Bank has been granted a first priority
security interest, provided that if an Event of Default has occurred and is
continuing, all proceeds payable under any such policy shall, at Bank’s option,
be payable to Bank to be applied on account of the Obligations.
 
 
12.

--------------------------------------------------------------------------------

 
 
6.6            “Primary Depository”. Subject to the provisions of Section
3.1(n), Borrower within 30 days of the Closing Date shall maintain all its
depository and operating accounts with Bank and its primary investment accounts
with Bank or Bank’s affiliates.
 
6.7            Financial Covenants.  Borrower shall at all times  maintain the
following financial ratios and covenants:
 
(a)           Minimum EBITDA.  Measured monthly with respect to the preceding
three month period, EBITDA for the preceding 3 month period shall be at least
equal to or greater than the levels contained in the table set forth immediately
below.  Borrower shall, no later than December 15, 2010, provide Bank its
updated, Board-approved, 2011 EBITDA projections, acceptable to Bank, from which
2011 covenant levels shall be determined. Borrower hereby agrees to execute and
deliver any amendment required to implement such covenant changes.
 
Reporting Period
 
Minimum Rolling 3-month
EBITDA Covenant Levels
 
January 2010
  $ 348,920  
February 2010
  $ 144,303  
March 2010
  $ (148,006 )
April 2010
  $ (183,317 )
May 2010
  $ 26,834  
June 2010
  $ (743,671 )
July 2010
  $ (1,218,415 )
August 2010
  $ (1,214,349 )
September 2010
  $ (733,031 )
October 2010
  $ 271,265  
November 2010
  $ 853,260  
December 2010
  $ 1,168,266  

 
(b)           Maximum Inventory Days on Hand.  Measured monthly, Inventory Days
on Hand of no more than 65.  Inventory, for purposes of this measurement only,
is defined as raw materials only used in catalyst regeneration, and excludes
finished goods inventory and Metallifix inventory; provided that Borrower’s
purchases of or investment in such excluded finished goods inventory and
Metallifix inventory shall not exceed $250,000 in any 12 month period.


   (c)           Liquidity Ratio. If Borrower’s total outstanding Advances under
the Non-Formula Revolving Line and the L/C Non-Formula Revolving Line are
greater than $600,000, Borrower shall be required to maintain a Liquidity Ratio
of at least 1.25 to 1.00.


 
13.

--------------------------------------------------------------------------------

 
 
6.8              Consent of Inbound Licensors.  Prior to entering into or
becoming bound by any material inbound license or agreement, Borrower
shall:  (i) provide written notice to Bank of the material terms of such license
or agreement with a description of its likely impact on Borrower’s business or
financial condition; and (ii) in good faith use commercially reasonable efforts
to obtain the consent of, or waiver by, any person whose consent or waiver is
necessary for Borrower’s interest in such licenses or contract rights to be
deemed Collateral and for Bank to have a security interest in it that might
otherwise be restricted by the terms of the applicable license or agreement,
whether now existing or entered into in the future, provided, however, that the
failure to obtain any such consent or waiver shall not constitute a default
under this Agreement.


6.9              Further Assurances.  At any time and from time to time Borrower
shall execute and deliver such further instruments and take such further action
as may reasonably be requested by Bank to effect the purposes of this Agreement.


7.           NEGATIVE COVENANTS.


Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent, which shall not be
unreasonably withheld:


7.1              Dispositions.  Convey, sell, lease, license, transfer or
otherwise dispose of (collectively, to “Transfer”), or permit any of its
Subsidiaries to Transfer, all or any part of its business or property, or move
cash balances on deposit with Bank to accounts opened at another financial
institution, other than Permitted Transfers.  Notwithstanding anything herein
(including in the definition of Permitted Transfers) to the contrary, Borrower’s
transfer of Cash or Cash equivalents to CoaLogix, Inc. shall be limited to
$10,000 in any twelve-month period.


7.2              Change in Name, Location, Executive Office, or Executive
Management; Change in Business; Change in Fiscal Year; Change in
Control.  Change its name or the state of Borrower’s formation or relocate its
chief executive office without 30 days prior written notification to Bank;
replace or suffer the departure of its chief executive officer or chief
financial officer without delivering written notification to Bank within 10
days; fail to appoint an interim replacement or fill a vacancy in the position
of chief executive officer or chief financial officer for more than 30
consecutive days; take action to liquidate, wind up, or otherwise cease to
conduct business in the ordinary course; engage in any business, or permit any
of its Subsidiaries to engage in any business, other than or reasonably related
or incidental to the businesses currently engaged in by Borrower; change its
fiscal year end; have a Change in Control.
7.3              Mergers or Acquisitions.  Merge or consolidate, or permit any
of its Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (a) each of the following conditions is applicable:  (i) the
consideration paid in connection with such transactions (including assumption of
liabilities) does not in the aggregate exceed $250,000 during any fiscal year,
(ii) no Event of Default has occurred, is continuing or would exist after giving
effect to such transactions, (iii) such transactions do not result in a Change
in Control, and (iv) Borrower is the surviving entity; or (b) the Obligations
are repaid in full concurrently with the closing of any merger or consolidation
of Borrower in which Borrower is not the surviving entity.
 
 
14.

--------------------------------------------------------------------------------

 
 
7.4              Indebtedness.  Create, incur, assume, guarantee or be or remain
liable with respect to any Indebtedness, or permit any Subsidiary so to do,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank.
 
7.5              Encumbrances.  Create, incur, assume or allow any Lien with
respect to its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens, or covenant to any other Person (other than
(i) the licensors of in-licensed property with respect to such property or (ii)
the lessors of specific equipment or lenders financing specific equipment with
respect to such leased or financed equipment) that Borrower in the future will
refrain from creating, incurring, assuming or allowing any Lien with respect to
any of Borrower’s property.
 
7.6              Distributions.  Pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, except that Borrower may (i) repurchase the stock of
former employees pursuant to stock repurchase agreements as long as an Event of
Default does not exist prior to such repurchase or would not exist after giving
effect to such repurchase, (ii) repurchase the stock of former employees
pursuant to stock repurchase agreements by the cancellation of indebtedness owed
by such former employees to Borrower regardless of whether an Event of Default
exists and (iii) Borrower may make distributions to Acorn Energy, Inc. solely to
the extent necessary to pay its share of federal and state income taxes.
 
7.7              Investments.  Directly or indirectly acquire or own, or make
any Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its Investment
Property with a Person other than Bank or Bank’s Affiliates or permit any
Subsidiary to do so unless such Person has entered into a control agreement with
Bank, in form and substance satisfactory to Bank, or suffer or permit any
Subsidiary to be a party to, or be bound by, an agreement that restricts such
Subsidiary from paying dividends or otherwise distributing property to Borrower.
 
7.8              Transactions with Affiliates.  Directly or indirectly enter
into or permit to exist any material transaction with any Affiliate of Borrower
except for transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms that are no less favorable to Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person.
 
7.9              Subordinated Debt.  Make any payment in respect of any
Subordinated Debt, or permit any of its Subsidiaries to make any such payment,
except in compliance with the terms of such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.
 
 
15.

--------------------------------------------------------------------------------

 
 
7.10          Inventory and Equipment.  Store the Inventory or the Equipment of
a book value in excess of $100,000 with a bailee, warehouseman, collocation
facility or similar third party unless the third party has been notified of
Bank’s security interest and Bank (a) has received an acknowledgment from the
third party that it is holding or will hold the Inventory or Equipment for
Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment.  Except for Inventory sold in
the ordinary course of business and for movable items of personal property
having an aggregate book value not in excess of $100,000, and except for such
other locations as Bank may approve in writing, Borrower shall keep the
Inventory and Equipment only at the location set forth in Section 10 and such
other locations of which Borrower gives Bank prior written notice and as to
which Bank is able to take such actions as may be necessary to perfect its
security interest or to obtain a bailee’s acknowledgment of Bank’s rights in the
Collateral.
 
7.11          No Investment Company; Margin Regulation.  Become or be controlled
by an “investment company,” within the meaning of the Investment Company Act of
1940, or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
 
8.           EVENTS OF DEFAULT.
 
Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
 
8.1            Payment Default.  If Borrower fails to pay any of the Obligations
when due;
 
8.2            Covenant Default.
 
(a)           If Borrower fails to perform any obligation under Sections 6.4
(taxes), 6.5 (insurance), 6.6 (primary accounts) or 6.7 (financial covenants),
or violates any of the covenants contained in Article 7 of this Agreement; or
 
(b)           If Borrower fails to perform any obligation set forth in Section
6.2 (financial reporting), Borrower shall have 10 days to cure such default, and
within such cure period the failure to have cured such default shall not be
deemed an Event of Default but no Credit Extensions will be made; or
 
(c)           If Borrower fails or neglects to perform or observe any other
material term, provision, condition, covenant contained in this Agreement, in
any of the Loan Documents, or in any other present or future agreement between
Borrower and Bank and as to any default under such other term, provision,
condition or covenant that can be cured, has failed to cure such default within
10 days after Borrower receives notice thereof or any officer of Borrower
becomes aware thereof; provided, however, that if the default cannot by its
nature be cured within the 10 day period or cannot after diligent attempts by
Borrower be cured within such 10 day period, and such default is likely to be
cured within a reasonable time, then Borrower shall have an additional
reasonable period (which shall not in any case exceed 30 days) to attempt to
cure such default, and within such reasonable time period the failure to have
cured such default shall not be deemed an Event of Default but no Credit
Extensions will be made.
 
 
16.

--------------------------------------------------------------------------------

 
 
8.3             Material Adverse Change.  If there occurs any circumstance or
any circumstances which would reasonably be expected to have a Material Adverse
Effect;
 
8.4              Attachment.  If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten days after Borrower receives notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by
Borrower (provided that no Credit Extensions will be made during such cure
period);
 
8.5              Insolvency.  If Borrower becomes insolvent, or if an Insolvency
Proceeding is commenced by Borrower, or if an Insolvency Proceeding is commenced
against Borrower and is not dismissed or stayed within 30 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
 
8.6              Other Agreements.  If there is a default or other failure to
perform in any agreement to which Borrower is a party with a third party or
parties resulting in a right by such third party or parties, whether or not
exercised, to accelerate the maturity of any Indebtedness in an amount in excess
of $200,000 or that would reasonably be expected to have a Material Adverse
Effect;
 
8.7              Judgments.  If a final, uninsured judgment or judgments for the
payment of money in an amount, individually or in the aggregate, of at least
$200,000 shall be rendered against Borrower and shall remain unsatisfied and
unstayed for a period of 10 days (provided that no Credit Extensions will be
made prior to the satisfaction or stay of the judgment); or
 
8.8              Misrepresentations.  If any material misrepresentation or
material misstatement exists now or hereafter in any warranty or representation
set forth herein or in any certificate delivered to Bank by any Responsible
Officer pursuant to this Agreement or to induce Bank to enter into this
Agreement or any other Loan Document.
 
8.9           Guaranty. If any guaranty of all or a portion of the Obligations
(a “Guaranty) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.7 occur with respect to any guarantor.
 
 
17.

--------------------------------------------------------------------------------

 
 
9.           BANK’S RIGHTS AND REMEDIES.
 
9.1            Rights and Remedies.  Upon the occurrence and during the
continuance of an Event of Default, Bank may, at its election, without notice of
its election and without demand, do any one or more of the following, all of
which are authorized by Borrower:
 
(a)           Declare all Obligations, whether evidenced by this Agreement, by
any of the other Loan Documents, or otherwise, immediately due and payable
(provided that upon the occurrence of an Event of Default described in Section
8.5 (insolvency), all Obligations shall become immediately due and payable
without any action by Bank);
 
(b)           Demand that Borrower  (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit remaining undrawn, as collateral
security for the repayment of any future drawings under such Letters of Credit,
and (ii) pay in advance all Letter of Credit fees scheduled to be paid or
payable over the remaining term of the Letters of Credit, and Borrower shall
promptly deposit and pay such amounts;
 
(c)           Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;
 
(d)           Settle or adjust disputes and claims directly with account debtors
for amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
 
(e)           Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral.  Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate.  Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith.  With respect to any of Borrower’s owned premises,
Borrower hereby grants Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;
 
(f)           Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;
 
(g)           Ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral.  Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
 
 
18.

--------------------------------------------------------------------------------

 
 
(h)           Sell the Collateral at either a public or private sale, or both,
by way of one or more contracts or transactions, for cash or on terms, in such
manner and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate.  Bank may sell the Collateral without
giving any warranties as to the Collateral.  Bank may specifically disclaim any
warranties of title or the like.  This procedure will not be considered
adversely to affect the commercial reasonableness of any sale of the
Collateral.  If Bank sells any of the Collateral upon credit, Borrower will be
credited only with payments actually made by the purchaser, received by Bank,
and applied to the indebtedness of the purchaser.  If the purchaser fails to pay
for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;
 
(i)           Bank may credit bid and purchase at any public sale;
 
(j)           Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and
 
(k)           Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.
 
Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
 
9.2            Power of Attorney.  Effective only upon the occurrence and during
the continuance of an Event of Default, Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrower’s true
and lawful attorney to:  (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral; provided
Bank may exercise such power of attorney to sign the name of Borrower on any of
the documents described in clause (g) above, regardless of whether an Event of
Default has occurred.  The appointment of Bank as Borrower’s attorney in fact,
and each and every one of Bank’s rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully repaid and
performed and Bank’s obligation to provide advances hereunder is terminated.
 
 
19.

--------------------------------------------------------------------------------

 
 
9.3            Accounts Collection.  At any time after the occurrence and during
the continuation of an Event of Default, Bank may notify any Person owing funds
to Borrower of Bank’s security interest in such funds and verify the amount of
such Account.  Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.
 
9.4            Bank Expenses.  If Borrower fails to pay any amounts or furnish
any required proof of payment due to third persons or entities, as required
under the terms of this Agreement, then Bank may do any or all of the following
after reasonable notice to Borrower:  (a) make payment of the same or any part
thereof; and/or (b) set up such reserves under the Formula Revolving Line,
Non-Formula Revolving Line, or L/C Non-Formula Revolving Line as Bank deems
necessary to protect Bank from the exposure created by such failure; or (c)
obtain and maintain insurance policies of the type discussed in Section 6.5 of
this Agreement, and take any action with respect to such policies as Bank deems
prudent.  Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral.  Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
 
9.5            Bank’s Liability for Collateral.  Bank has no obligation to clean
up or otherwise prepare the Collateral for sale.  All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.
 
9.6            No Obligation to Pursue Others.  Bank has no obligation to
attempt to satisfy the Obligations by collecting them from any other person
liable for them and Bank may release, modify or waive any collateral provided by
any other Person to secure any of the Obligations, all without affecting Bank’s
rights against Borrower.  Borrower waives any right it may have to require Bank
to pursue any other Person for any of the Obligations.
 
9.7            Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements shall be
cumulative.  Bank shall have all other rights and remedies not inconsistent
herewith as provided under the Code, by law, or in equity.  No exercise by Bank
of one right or remedy shall be deemed an election, and no waiver by Bank of any
Event of Default on Borrower’s part shall be deemed a continuing waiver.  No
delay by Bank shall constitute a waiver, election, or acquiescence by it.  No
waiver by Bank shall be effective unless made in a written document signed on
behalf of Bank and then shall be effective only in the specific instance and for
the specific purpose for which it was given.  Borrower expressly agrees that
this Section 9.7 may not be waived or modified by Bank by course of performance,
conduct, estoppel or otherwise.
 
 
20.

--------------------------------------------------------------------------------

 
 
9.8            Demand; Protest.  Except as otherwise provided in this Agreement,
Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment and any other notices relating to the
Obligations.
 
10.           NOTICES.
 
Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:
 
 
If to Borrower:
SCR-Tech, LLC

 
11701 Mt. Holly Road

Charlotte, NC 28214


Attn:  Eric Dana, CFO
Fax: (704) 827-8935
 
CoaLogix Technology Holdings Inc.
4 W. Rockland Road
PO Box 9
Montchanin, Delaware 19710


Attn:  Eric Dana, CFO
Fax: (704) 827-8935
 
CoaLogix Solutions Inc.
4 W. Rockland Road
PO Box 9
Montchanin, Delaware 19710


Attn:  Eric Dana, CFO
Fax: (704) 827-8935
 
Metallifix LLC
4 W. Rockland Road
PO Box 9
Montchanin, Delaware 19710


Attn:  Eric Dana, CFO
Fax: (704) 827-8935


 
21.

--------------------------------------------------------------------------------

 
 
CoaLogix Tech LLC
4 W. Rockland Road
PO Box 9
Montchanin, Delaware 19710


Attn:  Eric Dana, CFO
Fax: (704) 827-8935


 
If to Bank:
Square 1 Bank

406 Blackwell Street, Suite 240
Durham, North Carolina 27701
Attn: Loan Operations Manager
FAX:  (919) 314-3080
 
 
with a copy to:
Square 1 Bank

 
406 Blackwell Street, Suite 240

 
Durham, NC 27701

 
Attn:  Basil Kushner
FAX:  (919) 314-3110
 
The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
11.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.
 
This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law.  Jurisdiction shall lie in the State of North Carolina.  All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters.  BANK AND BORROWER EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF THEM, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM.  THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM.  If the jury
waiver set forth in this Section 11 is not enforceable, then any dispute,
controversy, claim, action or similar proceeding arising out of or relating to
this Agreement, the Loan Documents or any of the transactions contemplated
therein shall be settled by final and binding arbitration held in Durham County,
North Carolina in accordance with the then current Commercial Arbitration Rules
of the American Arbitration Association by one arbitrator appointed in
accordance with those rules.  The arbitrator shall apply North Carolina law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration. Judgment upon any award resulting from
arbitration may be entered into and enforced by any state or federal court
having jurisdiction thereof.  Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this Section.  The
costs and expenses of the arbitration, including without limitation, the
arbitrator’s fees and expert witness fees, and reasonable attorneys’ fees,
incurred by the parties to the arbitration may be awarded to the prevailing
party, in the discretion of the arbitrator, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrator.  Unless and until
the arbitrator decides that one party is to pay for all (or a share) of such
costs and expenses, both parties shall share equally in the payment of the
arbitrator’s fees as and when billed by the arbitrator.
 
 
22.

--------------------------------------------------------------------------------

 
 
12.         GENERAL PROVISIONS.
 
12.1              Successors and Assigns.  This Agreement shall bind and inure
to the benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion.  Bank shall
have the right without the consent of or notice to Borrower to sell, assign,
transfer, negotiate, or grant participation in all or any part of, or any
interest in, Bank’s obligations, rights and benefits hereunder.
 
12.2              Indemnification.  Borrower shall defend, indemnify and hold
harmless Bank and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement; and
(b) all losses or Bank Expenses in any way suffered, incurred, or paid by Bank,
its officers, employees and agents as a result of or in any way arising out of,
following, or consequential to transactions between Bank and Borrower whether
under this Agreement, or otherwise (including without limitation reasonable
attorneys fees and expenses), except for losses caused by Bank’s gross
negligence or willful misconduct.
 
12.3              Time of Essence.  Time is of the essence for the performance
of all obligations set forth in this Agreement.
 
12.4              Severability of Provisions.  Each provision of this Agreement
shall be severable from every other provision of this Agreement for the purpose
of determining the legal enforceability of any specific provision.
 
12.5              Amendments in Writing, Integration.  All amendments to or
terminations of this Agreement or the other Loan Documents must be in
writing.  All prior agreements, understandings, representations, warranties, and
negotiations between the parties hereto with respect to the subject matter of
this Agreement and the other Loan Documents, if any, are merged into this
Agreement and the Loan Documents.
 
 
23.

--------------------------------------------------------------------------------

 
 
12.6              Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement. 
Executed copies of the signature pages of this Agreement sent by facsimile or
transmitted electronically in Portable Document Format (“PDF”), or any similar
format, shall be treated as originals, fully binding and with full legal force
and effect, and the parties waive any rights they may have to object to such
treatment.
 
12.7             Survival.  All covenants, representations and warranties made
in this Agreement shall continue in full force and effect so long as any
Obligations remain outstanding or Bank has any obligation to make any Credit
Extension to Borrower.  The obligations of Borrower to indemnify Bank with
respect to the expenses, damages, losses, costs and liabilities described in
Section 12.2 shall survive until all applicable statute of limitations periods
with respect to actions that may be brought against Bank have run.
 
12.8             Confidentiality.  In handling any confidential information,
Bank and all employees and agents of Bank shall exercise the same degree of care
that Bank exercises with respect to its own proprietary information of the same
types to maintain the confidentiality of any non-public information thereby
received or received pursuant to this Agreement except that disclosure of such
information may be made (i) to the subsidiaries or Affiliates of Bank or
Borrower in connection with their present or prospective business relations with
Borrower, (ii) to prospective transferees or purchasers of any interest in the
Credit Extensions, provided that they have entered into a comparable
confidentiality agreement in favor of Borrower and have delivered a copy to
Borrower, (iii) as required by law, regulations, rule or order, subpoena,
judicial order or similar order, (iv) as may be required in connection with the
examination, audit or similar investigation of Bank and (v) as Bank may
determine in connection with the enforcement of any remedies
hereunder.  Confidential information hereunder shall not include information
that either:  (a) is in the public domain or in the knowledge or possession of
Bank when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank by a
third party, provided Bank does not have actual knowledge that such third party
is prohibited from disclosing such information.
 
13.         CO-BORROWER PROVISIONS.
 
13.1              Primary Obligation.  This Agreement is a primary and original
obligation of each Borrower and shall remain in effect notwithstanding future
changes in conditions, including any change of law or any invalidity or
irregularity in the creation or acquisition of any Obligations or in the
execution or delivery of any agreement between Bank and any Borrower.  Each
Borrower shall be liable for existing and future Obligations as fully as if all
of all Credit Extensions were advanced to such Borrower.  Bank may rely on any
certificate or representation made by any Borrower as made on behalf of, and
binding on, all Borrowers, including without limitation Disbursement Request
Forms, Borrowing Base Certificates and Compliance Certificates.
 
 
24.

--------------------------------------------------------------------------------

 
 
13.2              Enforcement of Rights.  Borrowers are jointly and severally
liable for the Obligations and Bank may proceed against one or more of the
Borrowers to enforce the Obligations without waiving its right to proceed
against any of the other Borrowers.
 
13.3              Borrowers as Agents.  Each Borrower appoints the other
Borrower as its agent with all necessary power and authority to give and receive
notices, certificates or demands for and on behalf of both Borrowers, to act as
disbursing agent for receipt of any Credit Extensions on behalf of each Borrower
and to apply to Bank on behalf of each Borrower for Credit Extensions, any
waivers and any consents.  This authorization cannot be revoked, and Bank need
not inquire as to each Borrower’s authority to act for or on behalf of Borrower.
 
13.4              Subrogation and Similar Rights.  Notwithstanding any other
provision of this Agreement or any other Loan Document, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating the Borrower to the rights of Bank under
the Loan Documents) to seek contribution, indemnification, or any other form of
reimbursement from any other Borrower, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by the Borrower with respect to the Obligations in connection with the Loan
Documents or otherwise.  Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section 13.4 shall
be null and void.  If any payment is made to a Borrower in contravention of this
Section 13.4, such Borrower shall hold such payment in trust for Bank and such
payment shall be promptly delivered to Bank for application to the Obligations,
whether matured or unmatured.
 
13.5              Waivers of Notice.  Except as otherwise provided in this
Agreement, each Borrower waives notice of acceptance hereof; notice of the
existence, creation or acquisition of any of the Obligations; notice of an Event
of Default; notice of the amount of the Obligations outstanding at any time;
notice of intent to accelerate; notice of acceleration; notice of any adverse
change in the financial condition of any other Borrower or of any other fact
that might increase the Borrower’s risk; presentment for payment; demand;
protest and notice thereof as to any instrument; default; and all other notices
and demands to which the Borrower would otherwise be entitled.  Each Borrower
waives any defense arising from any defense of any other Borrower, or by reason
of the cessation from any cause whatsoever of the liability of any other
Borrower.  Bank’s failure at any time to require strict performance by any
Borrower of any provision of the Loan Documents shall not waive, alter or
diminish any right of Bank thereafter to demand strict compliance and
performance therewith.  Nothing contained herein shall prevent Bank from
foreclosing on the Lien of any deed of trust, mortgage or other security
instrument, or exercising any rights available thereunder, and the exercise of
any such rights shall not constitute a legal or equitable discharge of any
Borrower.  Each Borrower also waives any defense arising from any act or
omission of Bank that changes the scope of the Borrower’s risks hereunder.
 
13.6              Subrogation Defenses.  Each Borrower hereby waives any defense
based on impairment or destruction of its subrogation or other rights against
any other Borrower and waives all benefits which might otherwise be available to
it under any statutory or common law suretyship defenses or marshalling rights,
now and hereafter in effect.
 
 
25.

--------------------------------------------------------------------------------

 
 
13.7              Right to Settle, Release.
 
  (a)           The liability of Borrowers hereunder shall not be diminished by
(i) any agreement, understanding or representation that any of the Obligations
is or was to be guaranteed by another Person or secured by other property, or
(ii) any release or unenforceability, whether partial or total, of rights, if
any, which Bank may now or hereafter have against any other Person, including
another Borrower, or property with respect to any of the Obligations.
 
  (b)           Without affecting the liability of any Borrower hereunder, Bank
may (i) compromise, settle, renew, extend the time for payment, change the
manner or terms of payment, discharge the performance of, decline to enforce, or
release all or any of the Obligations with respect to a Borrower, (ii) grant
other indulgences to a Borrower in respect of the Obligations, (iii) modify in
any manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.
 
13.8              Subordination.  All indebtedness of a Borrower now or
hereafter arising held by another Borrower is subordinated to the Obligations
and the Borrower holding the indebtedness shall take all actions reasonably
requested by Bank to effect, to enforce and to give notice of such
subordination.
 
********
 
 
26.

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

 
BORROWER:
       
COALOGIX TECHNOLOGY HOLDINGS INC.
       
By:
  
       
Title:
  
         
COALOGIX SOLUTIONS INC.
       
By:
  
       
Title:
  
       
SCR-TECH, LLC
       
By:
  
       
Title:
  
       
METALLIFIX LLC
       
By:
  
       
Title:
  
       
COALOGIX TECH LLC
       
By:
  
       
Title:
  
       
BANK:
         
SQUARE 1 BANK
       
By:
  
       
Title:
  



 
27.

--------------------------------------------------------------------------------

 


EXHIBIT A
 
DEFINITIONS
 
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefore, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
 
“Acquisition” means (a) any sale, license, or other disposition of all or
substantially all of the assets (including intellectual property) of Borrower,
or (b) any reorganization, consolidation, merger or sale of the voting
securities of Borrower or any other transaction where the holders of Borrower’s
securities before the transaction beneficially own less than 50% of the
outstanding voting securities of the surviving entity after the transaction.
 
“Advance” or “Advances” means a cash advance or cash advances under the Formula
Revolving Line, Non-Formula Revolving Line and L/C Non-Formula Revolving Line.
 
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.
 
“Aggregate Borrowing Limit” means $5,000,000 (including the aggregate face
amount of all outstanding cash-secured Letters of Credit).
 
“Ancillary Services” means any of the following products or services requested
by Borrower and approved by Bank under the Formula Revolving Line, including: i)
corporate credit card services with aggregate limits equal to or less than
$50,000; and ii) without limitation, Automated Clearing House transactions, FX
Contracts, Letters of Credit, or other treasury management services.
 
“Ancillary Services Sublimit” means a sublimit for Ancillary Services under the
Formula Revolving Line not to exceed $200,000.
 
“Authorized Officer” means someone designated as such in the corporate
resolution provided by Borrower to Bank in which this Agreement and the
transactions contemplated hereunder are authorized by Borrower’s board of
directors. If Borrower provides subsequent corporate resolutions to Bank after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most-recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.
 
 “Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents;  reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
(whether generated in-house or by outside counsel) incurred in amending,
enforcing or defending the Loan Documents (including fees and expenses of
appeal), incurred before, during and after an Insolvency Proceeding, whether or
not suit is brought.
 
“Borrower’s Books” means all of Borrower’s books and records
including:  ledgers; records concerning Borrower’s assets or liabilities, the
Collateral, business operations or financial condition; and all computer
programs, or tape files, and the equipment, containing such information.
 
 
1.

--------------------------------------------------------------------------------

 
 
“Borrowing Base” means an amount equal to 80% (the “Advance Rate”) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
 
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.
 
“Cash” means unrestricted cash and cash equivalents.
 
“Change in Control” shall mean a transaction other than a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of Borrower, who did not have such power before such
transaction.
 
“Closing Date” means the date of this Agreement.
 
“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.
 
“Collateral” means, with respect to each Borrower, the property described on
Exhibit B attached hereto and all Negotiable Collateral to the extent not
described on Exhibit B, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, §25-9-406 and
§25-9-408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of 65% of the voting power of all
classes of capital stock of such controlled foreign corporations entitled to
vote, or (iv) property (including any attachments, accessions or replacements)
that is subject to a Lien that is permitted pursuant to clause (c) of the
definition of Permitted Liens, if the grant of a security interest with respect
to such property pursuant to this Agreement would be prohibited by the agreement
creating such Permitted Lien or would otherwise constitute a default thereunder,
provided, that such property will be deemed "Collateral" hereunder upon the
termination and release of such Permitted Lien.
 
“Collateral State” means the state or states where the Collateral is located,
which is North Carolina and Delaware.
 
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
 
 
2.

--------------------------------------------------------------------------------

 
 
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
 
“Credit Extension” means each Formula Advance, Non-Formula Advance, L/C
Non-Formula Advance, or any other extension of credit, by Bank to or for the
benefit of Borrower hereunder.
 
“EBITDA” means earnings before the deduction of interest, taxes, depreciation
and amortization.
 
“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
Advance Rate and the standards of eligibility by giving Borrower 10 days prior
written notice.  Unless otherwise agreed to by Bank, Eligible Accounts shall not
include the following:
 
(a)         Account balances that the account debtor has failed to pay in full
within 90 days of invoice date;
 
(b)         Account credit balances greater than 90 days from invoice date;
 
(c)         Accounts with respect to an account debtor, 25% of whose Accounts
the account debtor has failed to pay within 90 days of invoice date;
 
(d)         Accounts with respect to an account debtor, including the account
debtor’s subsidiaries and Affiliates, whose total obligations to Borrower exceed
25% of all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;
 
(e)         Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;
 
(f)         Accounts with respect to which the account debtor is the United
States or any department, agency, or instrumentality of the United States,
except for Accounts of the United States if the payee has assigned its payment
rights to Bank and the assignment has been acknowledged under the Assignment of
Claims Act of 1940 (31 U.S.C. 3727);
 
(g)         Accounts with respect to which Borrower is liable to the account
debtor for goods sold or services rendered by the account debtor to Borrower,
but only to the extent of any amounts owing to the account debtor against
amounts owed to Borrower;
 
(h)         Accounts with respect to which the account debtor is an officer,
employee, agent, Subsidiary or Affiliate of Borrower;
 
(i)         Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;
 
(j)         “Advanced Billings,” i.e., accounts that have not yet been billed to
the account debtor or that relate to deposits (such as good faith deposits) or
other property of the account debtor held by Borrower for the performance of
services or delivery of goods which Borrower has not yet performed or delivered;
 
 
3.

--------------------------------------------------------------------------------

 
 
(k)        Accounts with respect to which the account debtor disputes liability
or makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;
 
(l)         Accounts the collection of which Bank reasonably determines after
inquiry and consultation with Borrower to be doubtful;
 
(m)       Retentions and hold-backs; and
 
(n)        “Progress Billings,” i.e., accounts that are billed based on project
milestones and not on actual time and materials bases.
 
“Eligible Foreign Accounts” means Accounts: (x) with respect to which the
account debtor does not have its principal place of business in the United
States; and (y) which do not otherwise fall within any of subsections (a)
through (d) and (f) through (n) of the definition of “Eligible Accounts”,  and
that are (i) supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, (ii) insured
by the Export Import Bank of the United States, (iii) generated by an account
debtor with its principal place of business in Canada, provided that the Bank
has perfected its security interest in the appropriate Canadian province, or
(iv) approved by Bank on a case-by-case basis.  All Eligible Foreign Accounts
must be calculated in U.S. Dollars, and must be billed by the Borrower from a
location within the United States of America.
 
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
 
“Event of Default” has the meaning assigned in Article 8.
 
“Formula Advance” or “Formula Advances” means a cash advance or cash advances
under the Formula Revolving Line.
 
“Formula Revolving Line” means a Credit Extension of up to $4,000,000 (inclusive
of any amounts outstanding under the Ancillary Services Sublimit).
 
“Formula Revolving Maturity Date” means June 30, 2011.
 
“Foreign Exchange Reserve Percentage” means a percentage of reserves for FX
Contracts as determined by Bank, in its sole discretion from time to time.
 
“FX Contracts” means contracts between Borrower and Bank for foreign exchange
transactions.
 
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.
 
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.
 
 
4.

--------------------------------------------------------------------------------

 
 
“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
 
“Inventory” means all present and future inventory in which Borrower has any
interest.
 
“Inventory Days on Hand” means the product of (a) Inventory divided by
Borrower’s cost of goods sold with respect to such Inventory, and (b) 30.
 
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
 
“Investment Agreement” means, collectively, Borrower’s stock purchase and other
agreement(s) pursuant to which Borrower most recently issued its preferred
stock.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
“L/C Non-Formula Advance” or “L/C Non-Formula Advances” means any amount drawn
by the beneficiary of a Letter of Credit issued under the L/C Non-Formula
Revolving Line.
 
“L/C Non-Formula Revolving Line” means a Credit Extension of up to $1,000,000,
exclusively for the purposes of supporting the Letter of Credit Services.
 
“L/C Non-Formula Revolving Maturity Date” means June 30, 2011
 
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request.
 
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
 
“Liquidity” means the sum of unrestricted Cash (including Cash securing the
Letters of Credit) in Bank plus the Borrowing Base.
 
“Liquidity Ratio” means the ratio of Liquidity to all Indebtedness (including
outstanding Indebtedness under the L/C Non-Formula Revolving Line) to Bank.
 
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
 
“Material Adverse Effect” means a material adverse effect on: (i) the
operations, business or financial condition of Borrower and its Subsidiaries
taken as a whole; (ii) the ability of Borrower to repay the Obligations or
otherwise perform its obligations under the Loan Documents; or (iii) Borrower’s
interest in, or the value, perfection or priority of Bank’s security interest in
the Collateral.
 
 
5.

--------------------------------------------------------------------------------

 
 
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrower’s Books
relating to any of the foregoing.
 
“Non-Formula Advance” or “Non-Formula Advances” means a cash advance or cash
advances under the Non-Formula Revolving Line.
 
“Non-Formula Revolving Line” means a Credit Extension of up to $1,000,000;
provided that such amount shall be reduced by $200,000 on each of February 1,
2011, March 1, 2011, April 1, 2011, May 1, 2011 and June 1, 2011.
 
“Non-Formula Revolving Maturity Date” means June 30, 2011.
 
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
 
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
 
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
 
“Permitted Indebtedness” means:
 
(a)           Indebtedness of Borrower in favor of Bank arising under this
Agreement or any other Loan Document;
 
(b)           Indebtedness existing on the Closing Date and disclosed in the
Schedule;
 
(c)           Indebtedness not to exceed $200,000 in the aggregate in any fiscal
year of Borrower secured by a lien described in clause (c) of the defined term
“Permitted Liens,” provided such Indebtedness does not exceed at the time it is
incurred the lesser of the cost or fair market value of the property financed
with such Indebtedness;
 
(d)           Subordinated Debt;
 
(e)           Indebtedness to trade creditors incurred in the ordinary course of
business;
 
(f)           Intercompany Indebtedness between Borrowers; and
 
(g)           Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.
 
“Permitted Investment” means:
 
(a)           Investments existing on the Closing Date disclosed in the
Schedule;
 
 
6.

--------------------------------------------------------------------------------

 
 
(b)           (i) Marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency or any State thereof
maturing within one year from the date of acquisition thereof, (ii) commercial
paper maturing no more than one year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Bank’s certificates of deposit
maturing no more than one year from the date of investment therein, and (iv)
Bank’s money market accounts; (v) Investments in regular deposit or checking
accounts held with Bank or subject to a control agreement in favor of Bank; and
(vi) Investments consistent with any investment policy adopted by the Borrower’s
board of directors;
 
(c)           Repurchases of stock from former employees or directors of
Borrower under the terms of applicable repurchase agreements (i) in an aggregate
amount not to exceed $200,000 in any fiscal year, provided that no Event of
Default has occurred, is continuing or would exist after giving effect to the
repurchases, or (ii) in any amount where the consideration for the repurchase is
the cancellation of indebtedness owed by such former employees to Borrower
regardless of whether an Event of Default exists;
 
(d)           Investments accepted in connection with Permitted Transfers;
 
(e)           Investments of Subsidiaries in or to other Subsidiaries or
Borrower and Investments by Borrower in Subsidiaries not to exceed $200,000 in
the aggregate in any fiscal year;
 
(f)           Investments not to exceed $200,000 outstanding in the aggregate at
any time consisting of (i) travel advances and employee relocation loans and
other employee loans and advances in the ordinary course of business, and (ii)
loans to employees, officers or directors relating to the purchase of equity
securities of Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by Borrower’s Board of Directors;
 
(g)           Investments in unfinanced capital expenditures in any fiscal year,
not to exceed $250,000;
 
(h)           Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of customers or suppliers and in
settlement of delinquent obligations of, and other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business;
 
(i)           Investments consisting of notes receivable of, or prepaid
royalties and other credit extensions, to customers and suppliers who are not
Affiliates, in the ordinary course of business, provided that this subparagraph
(h) shall not apply to Investments of Borrower in any Subsidiary;
 
(j)           Joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed $200,000 in the aggregate in any
fiscal year; and
 
(k)           Investments permitted under Section 7.3.
 
“Permitted Liens” means the following:
 
(a)           Any Liens existing on the Closing Date and disclosed in the
Schedule (excluding Liens to be satisfied with the proceeds of the Credit
Extensions) or arising under this Agreement, the other Loan Documents, or any
other agreement in favor of Bank;
 
(b)           Liens for taxes, fees, assessments or other governmental charges
or levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves;
 
 
7.

--------------------------------------------------------------------------------

 
 
(c)           Liens not to exceed $200,000 in the aggregate (i) upon or in any
Equipment (other than Equipment financed by a Credit Extension) acquired or held
by Borrower or any of its Subsidiaries to secure the purchase price of such
Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, in each case provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;
 
(d)           Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (a) through (c) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the indebtedness being extended, renewed or
refinanced does not increase;
 
(e)           Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Sections 8.4
(attachment) or 8.7 (judgments);  and
 
(f)           Liens securing Subordinated Debt.
 
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:
 
(a)           Inventory in the ordinary course of business;
 
(b)           licenses and similar arrangements for the use of the property of
Borrower or its Subsidiaries in the ordinary course of business;
 
(c)           worn-out, surplus or obsolete Equipment not financed with the
proceeds of Credit Extensions;
 
(d)           grants of security interests and other Liens that constitute
Permitted Liens; and
 
(e)           other assets of Borrower or its Subsidiaries that do not in the
aggregate exceed $200,000 during any fiscal year; provided that, notwithstanding
the foregoing, any transfer of Cash by Borrower to Acorn Energy, Inc. shall not
be a Permitted Transfer except as otherwise permitted by Section 7.6 hereof.
 
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
 
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.
 
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrower, as well as any other officer or employee identified
in as an Authorized Officer in the corporate resolution delivered by Borrower to
Bank in connection with this Agreement.
 
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
 
“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where Borrower’s chief executive office is located,
the state of Borrower’s formation and other applicable federal, state or local
government offices identifying all current security interests filed in the
Collateral and Liens of record as of the date of such report.
 
 
8.

--------------------------------------------------------------------------------

 
 
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
 
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.
 
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.


 
9.

--------------------------------------------------------------------------------

 
 
 
DEBTOR:                                   COALOGIX TECHNOLOGY HOLDINGS INC.
 
SECURED PARTY:                  SQUARE 1 BANK
 
EXHIBIT B
 
COLLATERAL DESCRIPTION ATTACHMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), financial assets, general intangibles
(including patents, trademarks, copyrights, goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.
 
Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
 
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of October 21, 2008,
include the Intellectual Property to the extent and only to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.
 
 
1.

--------------------------------------------------------------------------------

 
 
DEBTOR:                                   COALOGIX SOLUTIONS INC.
 
SECURED PARTY:                  SQUARE 1 BANK
 
EXHIBIT B
 
COLLATERAL DESCRIPTION ATTACHMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), financial assets, general intangibles
(including patents, trademarks, copyrights, goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.
 
Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
 
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of October 21, 2008,
include the Intellectual Property to the extent and only to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.
 
 
2.

--------------------------------------------------------------------------------

 
 
DEBTOR:                                   SCR-TECH, LLC
 
SECURED PARTY:                  SQUARE 1 BANK
 
EXHIBIT B
 
COLLATERAL DESCRIPTION ATTACHMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), financial assets, general intangibles
(including patents, trademarks, copyrights, goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.
 
Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
 
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of October 21 2008, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.
 
 
3.

--------------------------------------------------------------------------------

 
 
DEBTOR:                                   METALLIFIX LLC
 
SECURED PARTY:                  SQUARE 1 BANK
 
EXHIBIT B
 
COLLATERAL DESCRIPTION ATTACHMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), financial assets, general intangibles
(including patents, trademarks, copyrights, goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.
 
Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
 
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of October 21, 2008,
include the Intellectual Property to the extent and only to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.
 
 
4.

--------------------------------------------------------------------------------

 
 
DEBTOR:                                   COALOGIX TECH LLC
 
SECURED PARTY:                  SQUARE 1 BANK
 
EXHIBIT B
 
COLLATERAL DESCRIPTION ATTACHMENT TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT
 
All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:
 
(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), financial assets, general intangibles
(including patents, trademarks, copyrights, goodwill, payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
 
(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.
 
Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by Borrower, or in which Borrower now
holds or hereafter acquires or receives any right or interest (collectively, the
“Intellectual Property”); provided, however, that the Collateral shall include
all accounts and general intangibles that consist of rights to payment and
proceeds from the sale, licensing or disposition of all or any part, or rights
in, the foregoing (the “Rights to Payment”).
 
Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of October 21 2008, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.
 
 
5.

--------------------------------------------------------------------------------

 